        Case 1:19-cv-00249-LG-RHW Document 9 Filed 04/25/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

CHAD BRYANT &
BRANDI BRYANT                                                                         PLAINTIFFS

VS.                                                              CAUSE NO. 19-00249-LG-RHW

HOPE CREDIT UNION; DOVENMUEHLE                                                      DEFENDANTS
MORTGAGE, INC.; I-10 PROPERTIES LLC;
SHAPIRO AND BROWN, LLC; AND JOHN
DOES 1-10

                     PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
                          AMENDED MOTION FOR REMAND

       Come now, the Plaintiffs, Chad and Brandi Bryant (“the Bryants”), by and through

undersigned counsel, and files this Memorandum in support of their Amended Motion to

Remand this case to the Circuit Court for Harrison County, and will show unto the Court the

following:

                                      Standard for Remand

       The Fifth Circuit has stated that “removal hinges on whether a federal district court could

have asserted original jurisdiction over the state court action had it initially been filed in federal

court.” Rivet v. Regions Bank, 108 F.3d 576, 582 (5th Cir. 1997). It has further stated “[f]ederal

courts are courts of limited jurisdiction. They possess only that power authorized by Constitution

and statute. Thus, a federal court presumes that a cause of action lies outside its limited

jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction." Griffith v. Alcon Research, Ltd., 712 F. App'x 406, 408 (5th Cir. 2017) (internal

quotations removed) (citing Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690,

126 S. Ct. 2121, 165 L. Ed. 2d 131 (2006) (quoting Franchise Tax Bd. of Cal. v. Constr.
       Case 1:19-cv-00249-LG-RHW Document 9 Filed 04/25/19 Page 2 of 5



Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27-28, 103 S. Ct. 2841, 77 L. Ed. 2d 420

(1983)).

       Additionally, other courts have held that a “[d]efendant’s right to remove and plaintiff's

right to choose his forum are not on equal footing . . . removal statutes are construed narrowly;

where plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor of

remand.” Roblez v. Ramos, 2001 U.S. Dist. LEXIS 11051, at *10 n.2 (N.D. Tex. Aug. 1, 2001)

(emphasis added) (quoting Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

                                             Facts

1.     On March 6, 2019, the Bryants filed suit against Hope Federal Credit Union, Shapiro and

       Brown, LLC, and I-10 Properties, Inc. in the Circuit Court of Harrison County,

       Mississippi.

2.     On March 15, 2019, the Complaint was amended to add Dovenmuehle Mortgage Inc.

       (“Dovenmuehle”) as a defendant and a count was added under the Fair Debt Collection

       Practices Act.

3.     On April 22, 2019, Dovenmuehle filed a Notice of Removal in this Court, removing this

       action to federal court on the basis of the violations of two federal consumer law statutes

       alleged in the Bryants’ Complaint. (Dkt 1).

4.     The Bryants’ Complaint seeks a declaration that the nonjudicial foreclosure that gave rise

       to the Complaint is void and that the Court set aside the substitute trustee’s deed that

       purportedly conveyed the Bryants’ home to I-10 Properties, LLC.

5.     Additionally, the first claim asserted in the Bryants’ Complaint requests the Court to

       grant injunctive relief – staying eviction proceedings against the Bryants in state court.

       (See, Dkt 1, Ex. A).
       Case 1:19-cv-00249-LG-RHW Document 9 Filed 04/25/19 Page 3 of 5



6.     After this case was filed in Circuit Court, I-10 Properties filed a Complaint for Unlawful

       Entry and Detainer in the County Court of Harrison County – seeking to remove the

       Bryants and their children from their home despite the pendency of this Case.

7.     I-10 Properties has refused to stay their efforts to obtain possession of the home and the

       County Court has ruled against dismissing the eviction in County Court.

8.     The Bryants’ maintaining possession of their home during the pendency of this case is

       crucial to mitigating damages suffered by the Bryants and determination of ownership of

       the home is the fundamental dispute in this matter.

                This Court Cannot Afford Relief to the Bryants and Should
                Remand this Case to the Circuit Court for Harrison County

       Pursuant to the Anti-Injunction Act, 28 U.S.C. §2283, this Court does not have

jurisdiction to grant an injunction staying the pending eviction proceeding.            See i.e.:

Martinez v. Wilmington Tr. Co., No. SA-13-CA-53-FB, 2013 U.S. Dist. LEXIS 200250, at *5

(W.D. Tex. Feb. 22, 2013) and Lafitte Econ. Dev. Corp. v. Cisneros, 1994 U.S. Dist. LEXIS

17247, at *1 (E.D. La. Nov. 29, 1994) (“The Anti-Injunction Act, 28 U.S.C. § 2283, prohibits

this   Court    from     enjoining    an    ongoing     state-court   action     such   as   the

pending eviction proceeding.”). See also, Belmont REC LLC v. Brown No. 1:17-CV-00295-

TWT-JFK, 2017 U.S. Dist. LEXIS 21653, at *6-7 (N.D. Ga. Jan. 26, 2017) ("even if subject-

matter jurisdiction existed, the Court would be unable to grant Defendant the relief he seeks - a

stay of state court eviction proceedings - because a federal court is prohibited under the Anti-

Injunction Act . . . from enjoining a state court eviction proceeding") (quoting CF Lane, LLC v.

Stephens, 2014 U.S. Dist. LEXIS 53810, 2014 WL 1572472, at *2 (N.D. Ga. April 17, 2014)).

       Additionally, the Fifth Circuit held in Knoles v. Wells Fargo Bank, N.A., that if an

eviction is granted in a state court proceeding, a district court has no authority to award
       Case 1:19-cv-00249-LG-RHW Document 9 Filed 04/25/19 Page 4 of 5



possession of the property to a plaintiff who has sued for unlawful foreclosure. 513 F. App'x

414, 415 (5th Cir. 2013). In this instance, if the County Court grants an order for eviction

against the Bryants, this Court cannot set aside the foreclosure and return the Bryants to their

home. That remedy is only available in a state court. Because this Court has no jurisdiction to

enjoin the pending eviction in County Court and because if the eviction is granted, this Court

cannot later award the property to the Bryants, this Court cannot afford the Bryants the relief

sought in the Complaint.

       Finally, even though the Bryants have alleged violations of two federal statutes in the

Complaint, those claims are rooted in and intertwined with the unlawful foreclosure claim which

must be remanded to the Circuit Court for Harrison County. The Circuit Court of Harrison

County, Mississippi has jurisdiction to hear those matters as a court of general jurisdiction.

Federal Courts, however, are courts of limited jurisdiction and cannot afford the Bryants

complete relief. See, Griffith v. Alcon Research, Ltd., 712 F. App'x 406, 408 (5th Cir. 2017).

Because this Court cannot afford full relief to the Bryants, this case should be remanded to the

Circuit Court of Harrison County, Mississippi.

       RESPECTFULLY SUBMITTED this 25th day of April, 2019

                                                     CHAD BRYANT and
                                                     BRANDI BRYANT

                                                 By: /s/Michael T. Ramsey
                                                     Michael T. Ramsey, MS Bar No. 104978
                                                     Attorney for the Plaintiff

Sheehan Law Firm, PLLC
429 Porter Avenue
Ocean Springs, MS 39564
(228) 875-0572 / fax: (228) 875-0895
mike@sheehanlawfirm.com
       Case 1:19-cv-00249-LG-RHW Document 9 Filed 04/25/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

        I MICHAEL T. RAMSEY, Attorney for the Plaintiffs do hereby certify that I have this
date filed the foregoing electronically, which sent notice to all parties involved.

                                                 /s/ Michael T. Ramsey
                                                 Michael T. Ramsey
